Exhibit 10.1

EXECUTION VERSION

 

 

AMENDMENT NO. 1

dated as of December 8, 2011

to

CREDIT AGREEMENT

dated as of April 4, 2007

between

NYSE EURONEXT,

The SUBSIDIARY BORROWERS Party Hereto,

The LENDERS Party Hereto

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC,

CITIGROUP GLOBAL MARKETS INC.

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners for Amendment No. 1

CITIBANK, N.A.

and

BANK OF AMERICA, N.A.,

as Syndication Agents for Amendment No. 1

 

 



--------------------------------------------------------------------------------

AMENDMENT NO. 1

AMENDMENT NO. 1 (this “Amendment No. 1”), dated as of December 8, 2011, to the
Credit Agreement referred to below, between NYSE EURONEXT (the “Company”), the
lenders party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The Company, the Subsidiary Borrowers party thereto, the Lenders party thereto
and JPMorgan Chase Bank, N.A., as administrative agent for the Lenders (the
“Administrative Agent”), are parties to a Credit Agreement dated as of April 4,
2007 (as amended and in effect immediately prior to giving effect to this
Amendment No. 1, the “Credit Agreement”), providing, subject to the terms and
conditions thereof, for extensions of credit to be made by or on behalf of said
Lenders to the Borrowers in an aggregate principal or face amount not exceeding
$2,000,000,000 immediately prior to the effectiveness of this Amendment No. 1,
under which as of the date hereof there are no extensions of credit outstanding
and the Company is the only Borrower. The Company, the Lenders party hereto and
the Administrative Agent wish to modify the Credit Agreement as set forth in
this Amendment No. 1 and, accordingly, the parties hereto hereby agree as
follows:

Section 1. Definitions. Except as otherwise defined in this Amendment No. 1,
terms defined in the Credit Agreement are used herein as defined therein.
References in the Credit Agreement to “this Agreement” (and indirect references
such as “hereunder”, “hereby”, “herein” and “hereof”) shall be deemed to be
references to the Credit Agreement as modified hereby.

Section 2. Extension Amendments. Effective as of the Extension Amendment
Effective Date (as defined in Section 6.1 below), the Credit Agreement is hereby
amended as follows (the amendments to the Credit Agreement under this Section 2
being herein referred to as the “Extension Amendments”):

2.1. Defined Terms. Section 1.01 of the Credit Agreement is hereby amended by
amending the following definitions (to the extent already included in said
Section 1.01) and inserting the following definitions in the appropriate
alphabetical location (to the extent not already included in said Section 1.01):

“Amendment No. 1” means that certain Amendment No. 1 dated as of
December 8, 2011 to this Agreement, among the Company, the Lenders party thereto
and the Administrative Agent.

“Amendment No. 1 Effective Date” means the date on which the conditions
specified in Section 6.1 of Amendment No. 1 are satisfied.

“Amendment No. 1 Extending Lender” means each Lender that has agreed pursuant to
Amendment No. 1 to be an Amendment No. 1 Extending Lender.

“Amendment No. 1 Lender Addendum” means the Amendment No. 1 Addendum in a form
satisfactory to the Administrative Agent and the Company and furnished to the
Lenders in connection with Amendment No. 1.

“Amendment No. 1 Non-Extending Lender” means each Lender that is not an
Amendment No. 1 Extending Lender.

“Applicable Rate” means, for each day: (a) with respect to the Non-Extended
Revolving Loans or the Non-Extended Commitments, the applicable rate per annum
set forth under the heading “Eurocurrency Spread”, “Facility Fee Rate” or
“Letter of Credit Fee Rate”, respectively, in the Original Pricing Grid based
upon the applicable S&P Rating and/or Moody’s Rating on such date; and (b) with
respect to the Extended Revolving Loans or the Extended Commitments, the
applicable rate per annum set forth under the heading “Eurocurrency Spread”,
“Facility Fee Rate” or “Letter of Credit Fee Rate”, respectively, in the
Extended Pricing Grid (together with the



--------------------------------------------------------------------------------

Original Pricing Grid, each a “Pricing Grid”) based upon the applicable S&P
Rating and/or Moody’s Rating on such date. For purposes of the foregoing, (i) if
either S&P or Moody’s shall not have in effect a S&P Rating or Moody’s Rating,
as the case may be (other than by reason of the circumstances referred to in the
last sentence of this definition), then the Applicable Rate under the relevant
Pricing Grid shall be based upon the remaining rating, (ii) if the S&P Rating
and the Moody’s Rating shall fall within different Categories under a Pricing
Grid, the Applicable Rate thereunder shall be based on the higher of the two
ratings unless one of the two ratings is two or more Categories lower than the
other, in which case the Applicable Rate shall be determined by reference to the
Category next below that of the higher of the two ratings, and (iii) if the S&P
Rating and the Moody’s Rating established or deemed to have been established by
S&P and Moody’s, respectively, shall be changed (other than as a result of a
change in the rating system of S&P or Moody’s), such change shall be effective
as of the date on which it is first announced by the applicable rating agency.
Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of S&P or
Moody’s shall change, or if either such rating agency shall cease to be in the
business of rating corporate debt obligations, the Company and the relevant
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agency
and, pending the effectiveness of any such amendment, the Applicable Rate shall
be determined by reference to the rating most recently in effect prior to such
change or cessation.

“Commitment Termination Date” means (a) with respect to the Non-Extended
Commitments, the Original Commitment Termination Date, (b) with respect to the
Extended Commitments, the Extended Commitment Termination Date or (c) with
respect to any Lender the Commitment of which has been extended pursuant to
Section 2.19, the date to which such Lender’s Commitment has been so extended.

“Extended Availability Period” means the period from and including the Amendment
No. 1 Effective Date to but excluding the earlier of the Extended Commitment
Termination Date and the date of termination of the Extended Commitments.

“Extended Commitment” means, with respect to each Amendment No. 1 Extending
Lender, its Commitment.

“Extended Commitment Termination Date” means July 31, 2012 (or if such day is
not a Business Day, the immediately preceding Business Day).

“Extended Pricing Grid” means the following pricing grid:

 

S&P/Moody’s

Rating

   Eurocurrency
Spread     Facility
Fee Rate     Letter of Credit
Fee Rate  

Category 1

A+/A1 or higher

     0.635 %      0.04 %      0.635 % 

Category 2

A/A2

     0.675 %      0.05 %      0.675 % 

Category 3

A-/A3

     0.715 %      0.06 %      0.715 % 

Category 4

< A-/A3 or unrated

     0.755 %      0.07 %      0.755 % 

 

- 2 -



--------------------------------------------------------------------------------

“Extended Revolving Loans” means the Revolving Loans made by the Amendment No. 1
Extending Lenders pursuant to Section 2.01(b).

“Non-Extended Commitment” means, with respect to each Amendment No. 1
Non-Extending Lender, its Commitment.

“Non-Extended Revolving Loans” means the Revolving Loans made by the Amendment
No. 1 Non-Extending Lenders pursuant to Section 2.01(a).

“Original Availability Period” means the period from and including the Effective
Date to but excluding the earlier of the Original Commitment Termination Date
and the date of termination of the Non-Extended Commitments.

“Original Commitment Termination Date” means April 4, 2012 (or if such day is
not a Business Day, the immediately preceding Business Day).

“Original Pricing Grid” means the following pricing grid:

 

S&P/Moody’s

Rating

   Eurocurrency
Spread     Facility
Fee Rate     Letter of Credit
Fee Rate  

Category 1

A+/A1 or higher

     0.11 %      0.04 %      0.11 % 

Category 2

A/A2

     0.15 %      0.05 %      0.15 % 

Category 3

A-/A3

     0.19 %      0.06 %      0.19 % 

Category 4

< A-/A3 or unrated

     0.23 %      0.07 %      0.23 % 

“Tranche” means, when used in reference to any Lender, Commitment, Revolving
Loan or Borrowing, refers to whether such Lender is an Amendment No. 1
Non-Extending Lender or an Amendment No. 1 Extending Lender, such Commitment is
a Non-Extended Commitment or an Extended Commitment, such Revolving Loan is a
Non-Extended Revolving Loan or an Extended Revolving Loan or such Borrowing
consists of Non-Extended Revolving Loans or Extended Revolving Loans.

2.2. Commitments. Section 2.01 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“SECTION 2.01 The Commitments.

(a) Subject to the terms and conditions set forth herein, each Amendment No. 1
Non-Extending Lender agrees to make Revolving Loans in Dollars or any Agreed
Foreign Currency to the Borrowers from time to time during the Original
Availability Period in an aggregate principal amount that will not result in
(i) such Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment
or (ii) the sum of the total Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans exceeding the total
Commitments.

(b) Subject to the terms and conditions set forth herein, each Amendment No. 1
Extending Lender agrees to make Revolving Loans in Dollars or any Agreed Foreign
Currency to the Borrowers from time to time during the Extended Availability
Period in an aggregate principal amount that will not result in (i) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment or
(ii) the sum of the total Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans exceeding the total
Commitments.

 

- 3 -



--------------------------------------------------------------------------------

(c) Within the foregoing limits and subject to the terms and conditions set
forth herein, each Borrower may borrow, prepay and reborrow Revolving Loans.

(d) Notwithstanding anything herein to the contrary, so long as any Non-Extended
Commitment shall be in effect, the Borrowers will not borrow Revolving Loans of
one Tranche unless it shall simultaneously borrow Revolving Loans of the other
Tranche and, in the case of Eurocurrency Loans, in the same Currency and with
the same Interest Period, in an aggregate amount such that the Revolving Loan
made by each Lender on the occasion of such borrowing shall equal its Applicable
Percentage of the aggregate amount borrowed.”

2.3. Loans and Borrowings. Section 2.02(e) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

“(e) Limitations on Interest Periods. Notwithstanding any other provision of
this Agreement, no Borrower shall be entitled to request (or to elect to convert
or continue) any Eurocurrency Borrowing if the Interest Period requested
therefor would end after (i) at any time prior to the Original Commitment
Termination Date, the Original Commitment Termination Date or (ii) thereafter,
the Extended Commitment Termination Date.”

2.4. Competitive Bid Procedure. Section 2.04(a) of the Credit Agreement is
hereby amended by replacing the words “during the Availability Period” with the
words “prior to the termination of the Commitments”.

2.5. Letters of Credit. Section 2.05 of the Credit Agreement is hereby amended
as follows:

A. Section 2.05(a) is hereby amended by replacing the words “during the
Availability Period” in the first sentence thereof with the words “prior to the
termination of the Commitments”.

B. Section 2.05(c) is hereby amended by inserting a new sentence at the end
thereof to read as follows:

“Notwithstanding any provision in this Agreement to the contrary, at no time
prior to the Original Commitment Termination Date shall the sum of the total LC
Exposure with respect to Letters of Credit that expire after the fifth Business
Day prior to the Original Commitment Termination Date plus (without duplication)
the total Revolving Credit Exposure of the Amendment No. 1 Extending Lenders
plus the aggregate principal amount of outstanding Competitive Loans made by the
Amendment No. 1 Extending Lenders exceed the aggregate amount of the Extended
Commitments.”

C. Section 2.05(d) is hereby amended and restated in its entirety to read as
follows:

“(d) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date twelve months after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, twelve months after the then-current expiration date of such
Letter of Credit, so long as such renewal or extension occurs within three
months of such then-current expiration date) and (ii) the date that is five
Business Days prior to the Original Commitment Termination Date; provided that
Letters of Credit may expire after the date specified in clause (ii) above so
long as (x) the date of issuance of such Letter of Credit is

 

- 4 -



--------------------------------------------------------------------------------

after the Original Commitment Termination Date or (y) on the date of such
issuance, the sum of (1) the face amount of such Letter of Credit plus (2) the
aggregate undrawn amount of all other outstanding Letters of Credit with an
expiration date after the fifth Business Day prior to the Original Commitment
Termination Date plus (3) (without duplication) the sum of the total Revolving
Credit Exposure of the Amendment No. 1 Extending Lenders plus the aggregate
principal amount of outstanding Competitive Loans made by the Amendment No. 1
Extending Lenders, shall not exceed the aggregate amount of the Extended
Commitments; provided, further, that in no event shall any such Letter of Credit
expire later than five Business Days prior to the Extended Commitment
Termination Date.”

D. Section 2.05(e) is hereby amended by inserting a new paragraph at the end
thereof to read as follows:

“Notwithstanding anything contained herein or in any other Loan Document to the
contrary, unless the Commitments shall theretofore have terminated pursuant to
Article VII, as of the Original Commitment Termination Date, the interests and
participations of the Amendment No. 1 Non-Extending Lenders in the Letters of
Credit (if any) then outstanding shall automatically terminate, whereupon
(i) the Amendment No. 1 Non-Extending Lenders shall have no liability arising
from, relating to or in connection with such interests and participations or
otherwise in respect of such Letters of Credit and (ii) such interests and
participations in such Letters of Credit shall automatically and without further
action be re-allocated to the extent necessary such that the interests and
participations in such Letters of Credit hereunder shall be held by the
Amendment No. 1 Extending Lenders ratably in proportion to their respective
Extended Commitments.”

2.6. Change of Commitments. Section 2.08 of the Credit Agreement is hereby
amended as follows:

A. Section 2.08(a) is hereby amended and restated in its entirety to read as
follows:

“(a) Scheduled Termination. Unless previously terminated, (i) the Non-Extended
Commitments shall terminate on the Original Commitment Termination Date and
(ii) the Extended Commitments shall terminate on the Extended Commitment
Termination Date.”

B. Section 2.08(b) is hereby amended by inserting a new sentence at the end
thereof to read as follows:

“For avoidance of doubt, at any time prior to the Original Commitment
Termination Date each reduction of the Commitments shall be applied ratably to
the Non-Extended Commitments and the Extended Commitments.”

2.7. Repayment of Loans. Section 2.09(a) of the Credit Agreement is hereby
amended by inserting the word “applicable” immediately prior to the words
“Commitment Termination Date” in the first sentence thereof.

2.8. Prepayment of Loans. Section 2.10 of the Credit Agreement is hereby amended
by inserting a new paragraph (d) at the end thereof to read as follows:

“(d) Treatment of Tranches. Notwithstanding anything herein to the contrary, at
any time prior to the Original Commitment Termination Date and the repayment in
full of all Non-Extended Revolving Loans, with respect to any optional or
mandatory prepayment of Revolving Loans under this Section, such prepayment
shall be applied ratably between the Non-Extended Revolving Loans and the
Extended Revolving Loans.”

 

- 5 -



--------------------------------------------------------------------------------

2.9. Fees.

A. Section 2.11(a) of the Credit Agreement is hereby amended by (i) inserting
the words “for the relevant Tranche” immediately following the words “Applicable
Rate” in the first sentence thereof; (ii) inserting the words “of such Tranche”
immediately following the words “Commitment of such Lender” in the first
sentence thereof; and (iii) inserting the words “of the relevant Tranche”
immediately following the first and second places the words “the Commitments”
are used in the second sentence thereof.

B. Section 2.11(b) of the Credit Agreement is hereby amended by (i) inserting
the words “and attributable to such Lender’s Commitment of any Tranche”
immediately following the words “such Borrower” in the third line thereof;
(ii) inserting the words “of such Tranche” immediately following the words
“Revolving Eurocurrency Loans” in the fifth line thereof; and (iii) inserting
the words “of any Tranche” immediately following each place the word
“Commitments” is used in the proviso to the second sentence thereof.

C. Section 2.11 of the Credit Agreement is hereby amended by inserting a new
paragraph (e) at the end thereof to read as follows:

“(e) Supplemental Extension Fees. The Company agrees to pay to the
Administrative Agent for the account of each Amendment No. 1 Extending Lender a
supplemental extension fee, which shall accrue at a per annum rate of 0.025% on
the amount of the Extended Commitment of such Amendment No. 1 Extending Lender
(whether used or unused) for each day during the period from and including the
Amendment No. 1 Effective Date to but excluding the date on which such Extended
Commitment terminates; provided that, if such Amendment No. 1 Extending Lender
continues to have any Revolving Credit Exposure after its Extended Commitment
terminates, then such fee shall continue to accrue on the daily amount of such
Lender’s Revolving Credit Exposure from and including the date on which its
Extended Commitment terminates to but excluding the date on which such Lender
ceases to have any Revolving Credit Exposure. Accrued supplemental extension
fees shall be payable on each Quarterly Date and on the earlier of the date the
Extended Commitments terminate and the Extended Commitment Termination Date,
commencing on the first such date to occur after the Amendment No. 1 Effective
Date; provided that any such fees accruing after the date on which the Extended
Commitments terminate shall be payable on demand. All supplemental extension
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).”

2.10. Interest. Section 2.12 of the Credit Agreement is hereby amended as
follows:

A. Section 2.12(d) is hereby amended by inserting the words “of the relevant
Tranche” immediately after the words “ABR Loans” in clause (x) thereof.

B. Section 2.12(e) is hereby amended by (i) inserting the words “of any Tranche”
immediately following the words “Revolving Loans” in the second line thereof and
(ii) inserting the words “of the relevant Tranche” immediately following the
word “Commitments” in the third line thereof.

 

- 6 -



--------------------------------------------------------------------------------

2.11. Notices. Section 9.01(a)(i) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(i) if to the Borrowers, to the Company at NYSE Euronext, 11 Wall Street, New
York, New York 10005, Attention of Philippe Matsumoto, Senior Vice President &
Group Treasurer, Telephone No. (212) 656-4128; Telecopy No. (212) 656-4399, with
a copy to Attention of Janet McGinness, Senior Vice President & Corporate
Secretary, Telephone No. (212) 656-2039; Telecopy No. (212) 656-8101;”.

2.12. Commitment Reductions, Etc.

A. Effective as of the Extension Amendment Effective Date, to the extent the
aggregate amount of the Commitments of the Amendment No. 1 Extending Lenders
shall exceed $1,200,000,000, (notwithstanding anything in Section 2.17(c)(i) of
the Credit Agreement to the contrary) the Commitments of the Amendment No. 1
Extending Lenders shall be reduced by an aggregate amount equal to such excess
as of the Extension Amendment Effective Date (which reduction shall be applied
ratably among such Lenders, except to the extent any such Lender has agreed with
the Company not to participate in such reduction), such that, after giving
effect to such reduction, the aggregate amount of the Extended Commitments of
all the Amendment No. 1 Extending Lenders of such date shall be equal to
$1,200,000,000. For avoidance of doubt, (subject to Section 4 below) the
Commitment of any Amendment No. 1 Non-Extending Lender as of the Extension
Amendment Effective Date shall not be reduced and shall remain unchanged and in
effect as of such date. Schedule 2.12 to this Amendment No. 1 sets forth the
Commitments of the Amendment No. 1 Extending Lenders (after giving effect to
such reductions) and the Amendment No. 1 Non-Extending Lenders, in each case as
of the Extension Amendment Effective Date (and subject to Section 4 below, as
applicable).

B. In order to facilitate the reductions of Commitments and the prepayment of
Loans (if any) contemplated by this Amendment No. 1 to be made as of the
Extension Amendment Effective Date, the Required Lenders hereby waive the
requirements under the Credit Agreement (i) with respect to the giving of any
notice (and/or minimum amount or effective date) with respect to any such
reductions or any increases of the Commitments under Section 2.08(c) of the
Credit Agreement on or about such date and (ii) with respect to the giving of
any prior notice (and/or minimum amount) of any prepayments of Loans that will
be made as of such date.

2.13. Designation of Subsidiary Borrowers. Section 2.20(a) of the Credit
Agreement is hereby amended by inserting a new sentence at the end thereof to
read as follows: “Notwithstanding anything herein to the contrary, if, within 5
Business Days after receiving notice from the Administrative Agent of the
Company’s request to designate a Foreign Subsidiary as a Borrower pursuant to
this Section, any Lender shall notify the Company and the Administrative Agent
in writing to the effect that such Lender may not legally lend to, establish
credit for the account of and/or do any business with such Foreign Subsidiary
directly or indirectly through an Affiliate, such request shall be deemed to be
withdrawn by the Company and have no further effect.”

Section 3. Change of Control Amendments. Effective as of the Change of Control
Amendment Effective Date (as defined in Section 6.2 below), the Credit Agreement
is hereby amended as follows (the amendments to the Credit Agreement under this
Section 3 being herein referred to as the “Change of Control Amendments”):

3.1. Definition of Change of Control. The definition of “Change of Control” in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“Change of Control” means (a) at all times prior to the DB Combination, (i) the
acquisition of beneficial ownership, directly or indirectly, by any Person or
group (within the meaning of the Securities Exchange Act of 1934 and the rules
of the SEC thereunder as in effect on the date hereof), of shares representing
more than 35% of the aggregate ordinary voting power

 

- 7 -



--------------------------------------------------------------------------------

represented by the issued and outstanding capital stock of the Company; or
(ii) occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Company by Persons who were neither (x) nominated by,
or whose election was approved by, the board of directors of the Company nor
(y) appointed by directors so nominated or elected; and (b) at all times from
and after the DB Combination, (i) the acquisition of beneficial ownership,
directly or indirectly by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof), of shares representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Parent; (ii) occupation of a majority of the seats (other than vacant seats)
on the board of directors of the Parent by Persons who were neither
(x) nominated by, or whose election was approved by, the board of directors of
the Parent nor (y) appointed by directors so nominated or elected; or (iii) the
Parent ceasing to own, directly or indirectly, 100% of the aggregate ordinary
voting power represented by the issued and outstanding capital stock of Company;
it being understood that neither the consummation of the Combination (or any
part thereof) nor the consummation of the DB Combination (or any part thereof)
shall be deemed to be a Change of Control.”

3.2. Other Defined Terms. Section 1.01 of the Credit Agreement is hereby amended
by amending the following definitions (to the extent already included in said
Section 1.01) and inserting the following definitions in the appropriate
alphabetical location (to the extent not already included in said Section 1.01):

“DB” means Deutsche Börse AG.

“DB Combination” means the combination of the businesses of the Company and DB
under the Parent pursuant to the terms of the DB Combination Agreement, and
transactions related thereto that are disclosed in the Company’s Proxy Statement
Prospectus filed with the SEC on May 12, 2011.

“DB Combination Agreement” means the Business Combination Agreement dated as of
February 15, 2011 by and among the Company, DB, the Parent and Pomme Merger
Corporation.

“Parent” means the Netherlands company (currently named Alpha Beta Netherlands
Holdings N.V.) that, upon consummation of the DB Combination, is the immediate
parent company of the Company and the shares of which are publicly traded.

“Total Stockholders’ Equity” means total consolidated stockholders’ equity of
the Company and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that, at any time after the consummation of the
DB Combination, “Total Stockholders’ Equity” shall mean total consolidated
stockholders’ equity of the Company and its Subsidiaries (including the
operations of the Group as well as the impact of the DB Combination), excluding
any incremental goodwill (whether positive or negative) and other intangibles
(net of related deferred tax liabilities) recognized as a result of the DB
Combination, determined on a consolidated basis in accordance with GAAP.

3.3. Section 5.01(b) of the Credit Agreement is hereby amended by inserting at
the end of such Section, immediately prior to the semi-colon, the following:

“provided that, for each such fiscal quarter ending after the consummation of
the DB Combination, the Company will furnish to the Administrative Agent the
condensed consolidated balance sheet and related statement of operations of the
Group as of the end of and for such fiscal quarter, together with a certificate
of by a Financial Officer of the Company (x) certifying that

 

- 8 -



--------------------------------------------------------------------------------

such financial statements present fairly in all material respects the financial
condition and results of operations of the Group on a consolidated basis in
accordance with GAAP and (y) demonstrating in reasonable detail the Company’s
compliance with Section 6.03, it being understood that such financial statements
will (i) be unaudited and include the operations of the Group as well as the
impact of the DB Combination, (iii) be extracted from the consolidation packages
prepared in connection with the preparation of the consolidated financial
statements of the Parent for such fiscal quarter and shall therefore be prepared
using substantially the same internal accounting and consolidation procedures as
those used for the preparation of such consolidated financial statements of the
Parent and (iv) be prepared in accordance with GAAP and reflect all adjustments,
consisting of normal recurring adjustments, that are, in the opinion of
management of the Company, necessary for a fair statement of the results of the
Group for such fiscal quarter);”.

3.4. Section 6.01 of the Credit Agreement is hereby amended by: (i) deleting the
word “and” at the end of clause (j) thereof; (ii) replacing the period at the
end of clause (k) thereof with “; and”; and (iii) inserting a new clause (l) at
the end of such Section to read as follows:

“(l) any incidental Liens in connection with the DB Combination.”

3.5. Section 6.02 of the Credit Agreement is hereby amended by; (i) deleting the
word “and” at the end of clause (e) thereof; (ii) replacing the period at the
end of clause (f) thereof with “; and”; and (iii) inserting a new clause (g) at
the end of such Section to read as follows:

“(g) the Significant Group Members may effect the DB Combination.”

Section 4. Termination of LCPI Commitment. Effective as of the LCPI Commitment
Termination Date (as defined in Section 6.3 below), the Credit Agreement is
hereby modified as follows (the modifications to the Credit Agreement under this
Section 4 being herein referred to as the “LCPI Commitment Termination
Amendments”):

4.1. The Company, the Required Lenders and Lehman Commercial Paper Inc. (“LCPI”)
(which, in the case of LCPI, shall consent hereto by executing and delivering a
counterpart of this Amendment No. 1 or otherwise an instrument in form and
substance satisfactory to the Administrative Agent) hereby agree (and waive any
provisions of the Credit Agreement to the extent necessary to permit) that on
the LCPI Commitment Termination Date (as defined in Section 6.3 below):

(a) the Commitment of LCPI in the amount of $166,666,666.67 (the “LCPI
Commitment”) shall be terminated in full (but without a pro rata reduction or
termination of the Commitments of the other Lenders under the Credit Agreement
and without affecting whatsoever the Commitments of the other Lenders);

(b) the LCPI Commitment and the LC Exposure of LCPI shall be reduced to zero
(0); and

(c) LCPI shall cease to be a Lender under the Credit Agreement and shall have no
further obligation to make extensions of credit thereunder (including in respect
of Letters of Credit, if any, outstanding as of the LCPI Commitment Termination
Date);

provided that, notwithstanding such termination, LCPI shall remain entitled to
its rights pursuant to indemnification and other provisions of the Loan
Documents which by their terms survive the termination of the Commitments and
the repayment of all obligations thereunder.

 

- 9 -



--------------------------------------------------------------------------------

4.2. LCPI hereby represents and warrants that it is legally authorized to enter
into this Amendment No. 1, and this Amendment No. 1 has been duly executed and
delivered by LCPI and constitutes its legal, valid and binding obligation,
enforceable in accordance with its terms.

4.3. The Company hereby unconditionally and irrevocably waives, releases,
acquits and discharges all claims, suits, debts, liens, losses, causes of
action, demands, rights, damages or costs, or expenses of any kind, character or
nature whatsoever, known or unknown, fixed or contingent, whether in contract or
tort (collectively, the “Claims”), which any of them may have or claim to have
against LCPI (in its capacity as a Lender) or its agents, employees, officers,
affiliates, directors, representatives, attorneys, successors and assigns
(collectively, the “Released Parties”) to the extent arising out of or in
connection with the Loan Documents including, without limitation, any failure by
LCPI to fund any Loan or other amount to be funded by the Lenders thereunder.
The Company further agrees forever to refrain from commencing, instituting or
prosecuting any lawsuit, action or other proceeding against any of the Released
Parties with respect to any and all Claims or from exercising any right of
recoupment or setoff that it may have under any master netting agreement or
otherwise against any of the Released Parties with respect to the Loan Documents
and any obligations thereunder. Each of the Released Parties shall be a third
party beneficiary of the agreements of the Company under this Section 4.3.

Section 5. Representations and Warranties of Company. The Company hereby
represents and warrants to the Administrative Agent and the Lenders that (i) the
representations and warranties set forth in Article III of the Credit Agreement
are, on the date hereof, true and correct as if made on the date hereof (both
immediately before and after giving effect to this Amendment No. 1) (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date) and as if each reference in said
Article III to “this Agreement” includes reference to this Amendment No. 1 and
(ii) both immediately before and after giving effect to the amendments and the
other modifications to the Credit Agreement under Sections 2, 3 and 4 above, no
Default has occurred and is continuing.

Section 6. Effectiveness of Amendments.

6.1. Extension Amendments. The Extension Amendments shall become effective as of
the date (which shall be no later than December 15, 2011) (the “Extension
Amendment Effective Date”) on which the Administrative Agent shall have received
each of the following, each of which shall be reasonably satisfactory in form
and substance to the Administrative Agent:

(a) Executed Counterparts. Counterparts of this Amendment No. 1 signed on behalf
of the Company, the Administrative Agent, each Issuing Lender, each Amendment
No. 1 Extending Lender and (without duplication) the Required Lenders; provided
that (i) the parties hereto hereby agree that each Amendment No. 1 Extending
Lender which executes and delivers an Amendment No. 1 Lender Addendum shall be
deemed to have executed and delivered a counterpart of this Amendment No. 1; and
(ii) Amendment No. 1 Lender Addenda (or signed counterparts of this Agreement)
shall have been executed and delivered by Lenders that agree to be Amendment
No. 1 Extending Lenders with Extended Commitments as of such date in an
aggregate amount of not less than $1,200,000,000 (and such Amendment No. 1
Lender Addenda shall have been accepted by the Company and the Administrative
Agent).

(b) Outstanding Credit Exposure. Evidence that, as of the Extension Amendment
Effective Date, (i) no Loans, Letters of Credit or unreimbursed LC Disbursements
shall be outstanding under the Credit Agreement; and (ii) (subject to
Section 6.3(c) below) the Company shall have paid to the Administrative Agent
for the account of the Lenders all unpaid facility fees under Section 2.11(a) of
the Credit Agreement in respect of the Commitments in effect immediately prior
to the Extension Amendment Effective Date and all letter of credit fees under
Section 2.11(b) of the Credit Agreement, accrued to but not including the
Extension Amendment Effective Date, shall have been paid in full.

 

- 10 -



--------------------------------------------------------------------------------

(c) Opinion of Counsel to Company. A favorable written opinion (addressed to the
Administrative Agent and the Lenders and dated the Extension Amendment Effective
Date) of Wachtell, Lipton, Rosen & Katz, special counsel for the Company, in
form and substance reasonably satisfactory to the Administrative Agent (and its
counsel) and covering such matters relating to the Company, this Amendment No. 1
and the transactions contemplated hereby as the Administrative Agent shall
reasonably request (and the Company hereby instructs such counsel to issue such
opinion to the Lenders and the Administrative Agent).

(d) Other Documents. Such documents and certificates as the Administrative Agent
or its counsel may reasonably request relating to the organization, existence
and good standing of the Company, the authorization of the transactions
contemplated by this Amendment No. 1 and any other legal matters relating to the
Company or the transactions contemplated by this Amendment No. 1, all in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel.

(e) Fees and Expenses. Evidence that (i) the Administrative Agent shall have
received payment from the Company, for the account of each Amendment No. 1
Extending Lender, an extension fee in an amount equal to 0.025% of the amount of
such Amendment No. 1 Extending Lender’s Commitment in effect on the Extension
Amendment Effective Date (after giving effect to the reduction of its Commitment
(if any) effected pursuant to Section 2.12.A above); (ii) the Administrative
Agent shall have received payment from the Company, for the account of the
relevant Person(s), all amounts due and payable to the Administrative Agent or
any Affiliate thereof on or prior to the Extension Amendment Effective Date
pursuant to the Credit Agreement and the Loan Documents including, to the extent
invoiced, reimbursement of all reasonable and documented out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel) required to be
reimbursed or paid by the Company thereunder; and (iii) (without duplication)
the Administrative Agent and J.P. Morgan Securities LLC, as the lead arrangers
in respect of this Amendment No. 1, and their respective Affiliates shall have
received payment from the Company of all fees, out-of-pocket expenses and other
amounts separately agreed to be paid or reimbursed by the Company in connection
with this Amendment No. 1.

(f) Officer’s Certificate. A certificate, dated the Extension Amendment
Effective Date and signed by the President, any vice president or a Financial
Officer of the Company, confirming compliance with the conditions to the
Extension Amendments set forth in Section 5 above and this Section 6.

6.2. Change of Control Amendments. The Change of Control Amendments shall become
effective as of the date (the “Change of Control Amendment Effective Date”) on
which the Administrative Agent shall have received counterparts of this
Amendment No. 1 signed on behalf of the Company and the Required Lenders.

6.3. LCPI Commitment Termination Amendments. The LCPI Commitment Termination
Amendments shall become effective as of the date (the “LCPI Commitment
Termination Date”) on which the following conditions shall be satisfied:

(a) Extension Amendment Effective Date. The Extension Amendment Effective Date
shall have occurred.

 

- 11 -



--------------------------------------------------------------------------------

(b) LCPI Consent. The Administrative Agent shall have received from LCPI a
counterpart of this Amendment No. 1 signed on behalf of LCPI (or such other
instrument in form and substance satisfactory to the Administrative Agent
evidencing LCPI’s consent to the LCPI Commitment Termination Amendments).

(c) Payments to LCPI. If the condition set forth in Section 6.3(b) above shall
have been satisfied on or prior to the Extension Amendment Effective Date, the
Company shall have paid to the Administrative Agent for the account of LCPI on
such date all accrued fees owing to LCPI with respect to the LCPI Commitment and
its Revolving Credit Exposure under the Credit Agreement to such date (together
with all other payments required to be made on such date pursuant to
Section 6.1(b) above) (it being understood that if the condition set forth in
Section 6.3(b) above shall not have been satisfied as of the Extension Amendment
Effective Date, the Company shall not be required to make any payments in
respect of accrued fees to LCPI (or any other Lender under Section 6.1(b)(ii)
above) as of the Extension Amendment Effective Date, but instead LCPI shall
receive such fees on the next date on which such fees are paid to the other
Lenders pursuant to the Credit Agreement).

Section 7. No Waiver. The modifications set forth herein shall be limited
precisely as provided for herein, and shall not be deemed to be a waiver of,
consent to or modification of any other term or provision of the Credit
Agreement or of any term or provision of any other instrument referred to
therein or herein, or of any transaction or further or future action on the part
of the Borrowers or any other person which would require the consent of the
Lenders under the Credit Agreement or any such other instrument.

Section 8. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect. This Amendment No. 1 shall
constitute a “Loan Document” for all purposes of the Credit Agreement. This
Amendment No. 1 may be executed in any number of counterparts, all of which
taken together shall constitute one and the same agreement and any of the
parties hereto may execute this Amendment No. 1 by signing any such counterpart.
This Amendment No. 1 shall be governed by, and construed in accordance with, the
laws of the State of New York.

[Remainder of page intentionally left blank.]

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered as of the day and year first above written.

 

NYSE EURONEXT By:   /s/ Philippe Matsumoto   Name: Philippe Matsumoto  
Title: Senior Vice President and Group Treasurer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

    as a Lender and as Administrative Agent

By:   /s/ John A. McKesson   Name: John A. McKesson   Title: Vice President



--------------------------------------------------------------------------------

LEHMAN COMMERCIAL PAPER INC. By:   /s/ Ahuva Schwager   Name: Ahuva Schwager  
Title: Authorized Signatory



--------------------------------------------------------------------------------

Schedule 2.12

to Amendment No. 1

Commitments

(as of Extension Amendment Effective Date)

 

Amendment No. 1 Extending Lenders       

JPMorgan Chase Bank, N.A.

   $ 163,270,377.73   

Citibank, N.A.

   $ 163,270,377.73   

Bank of America, N.A.

   $ 191,570,576.55   

Credit Suisse AG, Cayman Islands Branch

   $ 130,616,302.19   

Societe Generale

   $ 130,616,302.19   

Wells Fargo Bank, National Association

   $ 130,616,302.19   

Morgan Stanley Bank, N.A.

   $ 108,846,918.49   

Barclays Bank PLC

   $ 43,538,767.38   

UBS Loan Finance LLC

   $ 32,654,075.55   

The Bank of New York Mellon

   $ 25,000,000.00   

Lloyds TSB Bank plc

   $ 80,000,000.00      

 

 

 

Sub-Total

   $ 1,200,000,000.00      

 

 

 

Amendment No. 1 Non-Extending Lenders

  

Bank Hapoalim B.M.

   $ 40,000,000.00   

Commerzbank AG, New York Branch

   $ 116,666,666.67      

 

 

 

Sub-Total

   $ 156,666,666.67      

 

 

 

Total

   $ 1,356,666,666.67      

 

 

 